                                           Case 5:19-cv-02019-EJD Document 76 Filed 01/22/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                         MICHAEL GOMES, et al.,
                                   8                                                          Case No. 5:19-cv-02019-EJD
                                                        Plaintiffs,
                                   9                                                          ORDER DENYING MOTION FOR
                                                  v.                                          PRELIMINARY APPROVAL OF
                                  10                                                          CLASS ACTION SETTLEMENT
                                         EVENTBRITE, INC., et al.,
                                  11                                                          Re: Dkt. No. 62
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          The Court has reviewed the parties’ status report (ECF 73) and the intervenors’ separate

                                  14   status report (ECF 74). Plaintiffs’ motion for preliminary approval of class action settlement (ECF

                                  15   62) is DENIED without prejudice to renew the motion after the state court issues a ruling on state

                                  16   court plaintiffs’ motion for class certification in In re EventBrite, Inc. Shareholder Litig., No.

                                  17   19civ2798, pending in San Mateo County Superior Court.

                                  18          IT IS SO ORDERED.

                                  19   Dated: January 22, 2021

                                  20                                                     ______________________________________
                                                                                         EDWARD J. DAVILA
                                  21                                                     United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   Case No.: 5:19-cv-02019-EJD

                                                                                          1
